DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2020, 05/12/2020, 11/03/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2017-158947 filed on 08/21/2017. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "attenuating the signal of the first sensitivity and performing AD conversion of a signal of a second sensitivity lower than the first sensitivity”. It is unclear whether the signal with the second sensitivity is the result of attenuating the first sensitivity signal. This renders the claim indefinite.
All claims dependent from the above claims are rejected for incorporating the deficiency by virtue of their dependencies. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makino (US20040010389).
Regarding claim 1, Makino teaches a signal processing device comprising: a signal processing unit configured to branch a detection signal of a sensor into a plurality of paths, and perform different preprocessing before AD conversion for each of the paths to generate a plurality of detection signals ([0031] disclosing a sensing device receiving a voltage “signal”, the amplified signal is branched into a range where it belongs such as between p0 and p1 or between p1 and p2, i.e., branched into a plurality of paths. On the other hand, [0033]-[0034] disclosing subtracts an offset adjustment voltage from the amplified initial output voltage inputted from the amplifier, i.e., the input signal is branched into an amplified signal then into the subtracted final signal).

Regarding claim 2, Makino teaches the signal processing device according to claim 1, wherein a first path for performing AD conversion of a signal of a first sensitivity, the signal being obtained by amplifying the detection signal of the sensor to match the first sensitivity, and a second path for attenuating the signal of the first sensitivity and performing AD conversion of a signal of a second sensitivity lower than the first sensitivity, are included, and the plurality of detection signals having different sensitivities is generated ([0031] disclosing a sensing device receiving a voltage “signal”, the amplified signal “first sensitivity” is branched into a range where it belongs such as between p0 and p1 or between p1 and p2, i.e., branched into a plurality of paths. [0033]-[0034] disclosing subtracts an offset adjustment voltage from the amplified initial output voltage inputted from the amplifier, i.e., attenuating the first voltage “sensitivity” into a second voltage “sensitivity”. [0038] disclosing performing A/D conversion on the final output voltage, which is a second sensitivity signal lower than the first voltage “sensitivity” since it is obtained by subtracting the first signal from an offset). 

Regarding claim 3, Makino teaches the signal processing device according to claim 2, wherein the sensor is a sensor attached to a strain generation body, and in the second path, the signal of the first sensitivity is attenuated such that a resolution becomes about 1/n of a maximum value of available values of the signal of the first sensitivity (where n > 1) or breaking strength in which the strain generation body and the sensor do not break falls in a maximum range ([0061] disclosing a pressure sensor, a pressure sensor is known to include a strain gauge sensor. [0033]-[0034] disclosing subtracts an offset adjustment voltage from the amplified initial output voltage inputted from the amplifier, i.e., attenuating the first voltage “sensitivity” into a second voltage “sensitivity”).

Regarding claim 4, Makino teaches the signal processing device according to claim 2, wherein a third path for attenuating the signal of the first sensitivity and performing AD conversion of a signal of a third sensitivity lower than the first sensitivity and different from the second sensitivity, is further included ([0033]-[0034] disclosing an offset value to subtract from the amplified voltage “first sensitivity signal” is based on a range that the voltage falls into. This is interpreted as subtracts an offset adjustment voltage from the amplified initial output voltage inputted from the amplifier, i.e., attenuating the first voltage “sensitivity” into a second voltage “sensitivity” or a third voltage “sensitivity”, wherein the third voltage “sensitivity” can be lower than the second voltage “sensitivity”).

Regarding claim 5, Makino teaches the signal processing device according to claim 1, wherein a first path for attenuating a signal of a first sensitivity, the signal of the first sensitivity being obtained by amplifying the detection signal of the sensor to match the first sensitivity, and performing AD conversion of a signal of a second sensitivity lower than the first sensitivity, and a second path for attenuating the signal of the first sensitivity and performing AD conversion of a signal of a third sensitivity lower than the first sensitivity and different from the second sensitivity, are included, and the plurality of detection signals having different sensitivities is generated ([0031] disclosing a sensing device receiving a voltage “signal”, the amplified signal “first sensitivity” is branched into a range where it belongs such as between p0 and p1 or between p1 and p2, i.e., branched into a plurality of paths. [0033]-[0034] disclosing subtracts an offset adjustment voltage from the amplified initial output voltage inputted from the amplifier, i.e., attenuating the first voltage “sensitivity” into a second voltage “sensitivity”. [0038] disclosing performing A/D conversion on the final output voltage, which is a second sensitivity signal lower than the first voltage “sensitivity” since it is obtained by subtracting the first signal from an offset).

Regarding claim 6, Makino teaches the signal processing device according to claim 1, wherein a path for changing an offset of a signal of a first sensitivity, the signal being obtained by amplifying the detection signal of the sensor to match the first sensitivity, and performing AD conversion is included ([0031] disclosing a sensing device receiving a voltage “signal”, the amplified signal “first sensitivity” is branched into a range where it belongs such as between p0 and p1 or between p1 and p2, i.e., branched into a plurality of paths. [0033]-[0034] disclosing subtracts an offset adjustment voltage from the amplified initial output voltage inputted from the amplifier, i.e., attenuating the first voltage “sensitivity” into a second voltage “sensitivity”. [0038] disclosing performing A/D conversion on the final output voltage, which is a second sensitivity signal lower than the first voltage “sensitivity” since it is obtained by subtracting the first signal from an offset).

Regarding claim 7, Makino teaches the signal processing device according to claim 1, wherein a first path for performing AD conversion of a signal of a first sensitivity, the signal being obtained by amplifying the detection signal of the sensor to match the first sensitivity, and a second path for changing an offset of the signal of the first sensitivity and performing AD conversion are included ([0031] disclosing a sensing device receiving a voltage “signal”, the amplified signal “first sensitivity” is branched into a range where it belongs such as between p0 and p1 or between p1 and p2, i.e., branched into a plurality of paths. [0033]-[0034] disclosing subtracts an offset adjustment voltage from the amplified initial output voltage inputted from the amplifier, i.e., attenuating the first voltage “sensitivity” into a second voltage “sensitivity”. [0038] disclosing performing A/D conversion on the final output voltage, which is a second sensitivity signal lower than the first voltage “sensitivity” since it is obtained by subtracting the first signal from an offset).

Regarding claim 8, Makino teaches the signal processing device according to claim 1, wherein a first path for changing an offset of a signal of a first sensitivity, the signal being obtained by amplifying the detection signal of the sensor to match the first sensitivity, and performing AD conversion, and a second path for setting the signal of the first sensitivity to an offset different from the offset of the first path and performing AD conversion are included ([0031] disclosing a sensing device receiving a voltage “signal”, the amplified signal “first sensitivity” is branched into a range where it belongs such as between p0 and p1 or between p1 and p2, i.e., branched into a plurality of paths. [0033]-[0034] disclosing subtracts an offset adjustment voltage from the amplified initial output voltage inputted from the amplifier, i.e., attenuating the first voltage “sensitivity” into a second voltage “sensitivity”. [0038] disclosing performing A/D conversion on the final output voltage, which is a second sensitivity signal lower than the first voltage “sensitivity” since it is obtained by subtracting the first signal from an offset).

Regarding claim 9, Makino teaches the signal processing device according to claim 8, wherein the signal of the first sensitivity is attenuated or amplified to a signal of a sensitivity different from the first sensitivity in the second path ([0031] disclosing a sensing device receiving a voltage “signal”, the amplified signal “first sensitivity” is branched into a range where it belongs such as between p0 and p1 or between p1 and p2, i.e., branched into a plurality of paths. [0033]-[0034] disclosing subtracts an offset adjustment voltage from the amplified initial output voltage inputted from the amplifier, i.e., attenuating the first voltage “sensitivity” into a second voltage “sensitivity”. [0038] disclosing performing A/D conversion on the final output voltage, which is a second sensitivity signal lower than the first voltage “sensitivity” since it is obtained by subtracting the first signal from an offset).

Regarding claim 10, Makino teaches the signal processing device according to claim 8, wherein the signal of the first sensitivity is attenuated or amplified to a signal of a sensitivity different from the first sensitivity in each of the first and second paths ([0031] disclosing a sensing device receiving a voltage “signal”, the amplified signal “first sensitivity” is branched into a range where it belongs such as between p0 and p1 or between p1 and p2, i.e., branched into a plurality of paths. [0033]-[0034] disclosing subtracts an offset adjustment voltage from the amplified initial output voltage inputted from the amplifier, i.e., attenuating the first voltage “sensitivity” into a second voltage “sensitivity”. [0038] disclosing performing A/D conversion on the final output voltage, which is a second sensitivity signal lower than the first voltage “sensitivity” since it is obtained by subtracting the first signal from an offset).

Regarding claim 11, Makino teaches he signal processing device according to claim 2, further comprising: a first amplification unit including a low-noise amplifier that amplifies the detection signal of the sensor with low noise and an amplifier that amplifies, with a predetermined amplification factor, or adjusts an offset of a signal output from the low-noise amplifier, and configured to generate the signal of the first sensitivity from the detection signal of the sensor ([0007]-[0008] disclosing detecting both fine and large changes in physical quantity by amplifying the voltage through an amplifier, fine change in physical quantity is interpreted as low noise signal, thus the amplifier is interpreted as a low-noise amplifier. [0033]-[0034] disclosing subtracts an offset adjustment voltage from the amplified initial output voltage inputted from the amplifier).

Regarding claim 12, Makino teaches the signal processing device according to claim 2, further comprising: a control unit configured to process a signal after AD conversion in each of the paths ([0038] disclosing an ECU performing A/D conversion on the final output voltage, which is a second sensitivity signal lower than the first voltage or a third sensitivity lower than the second sensitivity).

Regarding claim 13, Makino teaches the signal processing device according to claim 12, wherein the control unit digitally communicates with an external arithmetic device ([0038] disclosing an ECU “arithmetic unit” performing A/D conversion on the final output voltage, which is a second sensitivity signal lower than the first voltage or a third sensitivity lower than the second sensitivity).

Regarding claim 14, Makino teaches a signal processing method comprising: a signal processing step of branching a detection signal of a sensor into a plurality of paths, and performing different preprocessing before AD conversion for each of the paths to generate a plurality of detection signals ([0031] disclosing a sensing device receiving a voltage “signal”, the amplified signal is branched into a range where it belongs such as between p0 and p1 or between p1 and p2, i.e., branched into a plurality of paths. On the other hand, [0033]-[0034] disclosing subtracts an offset adjustment voltage from the amplified initial output voltage inputted from the amplifier, i.e., the input signal is branched into an amplified signal then into the subtracted final signal).

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (JP2010190879).
Regarding claim 19, Sato teaches a robot device comprising:
an end effector ([65] discloses a robot arm “end effector”);
a force sensor attached to a proximal end side of the end effector([65] disclosing a force sensor attached to the robot arm to detect deformation of the arm, i.e., force sensor attached to the proximal end of the end effector to detect the force and deformation of the arm); and
a signal processing unit configured to process a detection signal of the force sensor([65] disclosing the circuit board to detect the signal of the force), wherein
the force sensor includes a strain generation body and a sensor that detects deformation of the strain generation body ([65] disclosing the force sensor includes the strain gauge and the arm “strain generation body”), and
the signal processing unit branches the detection signal of the sensor, and performs different preprocessing before AD conversion for each path to generate a plurality of detection signals ([65] disclosing amplifying the signal before the A/D conversion. The amplification of different signals into different values is interpreted as generating a plurality of detection signals).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable by Sato (JP2010190879) in view of Makino (US20040010389).
 Regarding claim 15, Sato teaches a force detection device comprising: a signal processing unit configured to branch a detection signal of a sensor attached to a strain generation body ([65] and [75] discloses a force sensor with a strain gauge attached to arm of a robot “strain generation body”. [75] disclosing ).
Sato does not teach into a plurality of paths, and perform different preprocessing before AD conversion for each of the paths to generate a plurality of detection signals.
Makino teaches into a plurality of paths, and perform different preprocessing before AD conversion for each of the paths to generate a plurality of detection signals ([0031] disclosing a sensing device receiving a voltage “signal”, the amplified signal is branched into a range where it belongs such as between p0 and p1 or between p1 and p2, i.e., branched into a plurality of paths. On the other hand, [0033]-[0034] disclosing subtracts an offset adjustment voltage from the amplified initial output voltage inputted from the amplifier, i.e., the input signal is branched into an amplified signal then into the subtracted final signal).
Sato and Makino are analogous art because they are in the same field of endeavor, signal processing of a sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Sato to incorporate the teaching of Makino of into a plurality of paths, and perform different preprocessing before AD conversion for each of the paths to generate a plurality of detection signals in order to detect large or fine changes in physical quantity.

Regarding claim 16, Sato as modified by Makino teaches the force detection device according to claim 15, wherein the sensor is a strain gauge or a deformation detection sensor of any of piezoelectric type, magnetic type, optical type, and capacitance type (Sato [116] disclosing the strain gauge can be optical or capacitive or piezoelectric).

Regarding claim 17, Sato as modified by Makino teaches the force detection device according to claim 15, further comprising:
an arithmetic unit configured to calculate a force or a torque to act on the strain generation body, using the plurality of signals having different sensitivities (Sato [1] and [65] discloses an arithmetic circuit to calculate forces using the plurality of signals depending on sensitivities).

Regarding claim 18, Sato as modified by Makino teaches the force detection device according to claim 17. Sato as modified by Makino does not yet teach wherein the arithmetic unit partially uses a signal of a second sensitivity lower than a first sensitivity when one of the plurality of signals of the first sensitivity reaches an upper Limit.
Makino teaches wherein the arithmetic unit partially uses a signal of a second sensitivity lower than a first sensitivity when one of the plurality of signals of the first sensitivity reaches an upper Limit ([0031] disclosing the amplified signal “first sensitivity” is branched into a range where it belongs such as between p0 and p1 or between p1 and p2, i.e., branched into a plurality of paths. [0033]-[0034] disclosing subtracts an offset adjustment voltage from the amplified initial output voltage inputted from the amplifier, i.e., attenuating the first voltage “sensitivity” into a second voltage “sensitivity”. When an upper limit of the p0 to p1 is reached, i.e., over p1, the first sensitivity is offset by an offset corresponding to the second range p1 to p2 by subtracting the offset to get the second voltage “second sensitivity”.
Sato and Makino are analogous art because they are in the same field of endeavor, signal processing of a sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Sato to incorporate the teaching of Makino of wherein the arithmetic unit partially uses a signal of a second sensitivity lower than a first sensitivity when one of the plurality of signals of the first sensitivity reaches an upper Limit in order to detect large or fine changes in physical quantity.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable by Sato (JP2010190879) in view of Kim (KR20110036898)
Regarding claim 20, Sato teaches the robot device according to claim 19. Sato does not teach wherein the end effector includes a medical instrument.
Kim teaches wherein the end effector includes a medical instrument ([20]-[21] disclosing a surgical robot with an end effector connected to a strain gauge to detect a force).
Sato and Kim are analogous art because they are in the same field of endeavor, signal processing of a sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Sato to incorporate the teaching of Kim of wherein the end effector includes a medical instrument. It would have been obvious to one of ordinary skill in the art to have modified the robot of Sato with a medical instrument which would lead to predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20150342695 teaches a surgical robot with a strain sensor to detect force.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664